Title: To George Washington from Guy Carleton, 23 August 1782
From: Carleton, Guy
To: Washington, George


                  
                     Sir
                     New York August 23d 1782.
                  
                  I am to acknowledge the receipt of two letters from your Excellency—dated the 16th and 18th of August, the one received yesterday morning and the other last night at 8 OClock; The former inclosing a Pass for Mr Landeg and the latter certain resolutions of Congress which I have communicated to Rear Admiral Digby.
                  To the proposition of "appointing commissioners to settle forthwith a general Cartel for the Exchange of Prisoners."  I readily accede, and not inquiring into any niceties which may retard the Course of business, I am to acquaint your Excellency, that I Shall nominate as Commissioners for this purpose, Lieut. General Campbell and Mr Elliot, to meet Such as Shall be appointed by you at the time and in any Convenient place which your Excellency Shall propose, they are to be accompanyed by the Commissaries of land and Naval Prisoners.
                  Rear Admiral Digby has also signified to me his assent and will join us in the Commission.  I am Sir Your Excellency’s Most Obedient & Most humble Servt 
                  
                     Guy Carleton
                  
               